United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Temple, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1541
Issued: February 23, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 17, 2011 appellant filed a timely appeal from an April 8, 2011 merit decision of
the Office of Workers’ Compensation Programs (OWCP) terminating her compensation for
refusing suitable work. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly terminated appellant’s compensation under 5
U.S.C. § 8106(c) on the grounds that she refused an offer of suitable work.
FACTUAL HISTORY
On August 4, 2009 appellant, then a 40-year-old rural carrier associate, filed a traumatic
injury claim for injuries sustained on August 1, 2009 in a motor vehicle accident. She stopped
work on August 3, 2009. OWCP accepted the claim for lumbar sprain, neck sprain and a sprain
1

5 U.S.C. § 8101 et seq.

of the left shoulder and upper arm at the acromioclavicular joint.
compensation for total disability beginning September 16, 2009.

Appellant received

In a January 14, 2010 work status report, Dr. Richard R. Maguire, a Board-certified
orthopedic surgeon, diagnosed a rotator cuff tear. He released appellant to return to work with
restrictions against lifting, pushing, pulling, reaching or grasping over 30 pounds with her left
arm and no bending, stooping or kneeling. In a progress report of the same date, Dr. Maguire
diagnosed shoulder impingement, bursitis and tendinitis. He noted that appellant wanted to wait
until summer to have back surgery.
On February 4, 2010 the employing establishment offered appellant a modified position;
however, she declined the position, asserting that she was in another motor vehicle accident on
January 26, 2010.2
In a progress report dated February 25, 2010, Dr. Maguire related that appellant’s neck,
back and left shoulder pain had increased following a second motor vehicle accident. He
diagnosed cervical sprain/strain, shoulder impingement and bursitis/tendinitis. Dr. Maguire
indicated that appellant took hydrocodone every six to eight hours as needed for pain. In a work
status report, he found that she could work with restrictions against lifting, pushing, pulling,
reaching or grasping over 10 pounds with her left arm. Dr. Maguire further advised that
appellant could pick up 30 pounds using both arms together but could not drive or operate
machinery while taking prescription pain medication.
On March 12, 2010 the employing establishment offered appellant a position as a
modified rural carrier associate. The position required pushing, pulling, reaching and grasping
no more than 10 pounds, no overhead use of the left arm and lifting a combined weight of up to
30 pounds with both arms. The duties included sorting mail, loading and unloading mail from a
vehicle and delivering sorted mail on routes for three to eight hours per day.
In a March 29, 2010 progress report, Dr. Maguire found positive impingement of the
shoulder. He diagnosed a cervical strain, shoulder impingement, lumbar strain and a rotator cuff
tear. Dr. Maguire scheduled appellant for surgery and indicated that her current medication
included hydrocodone, flexeril and meloxicam. In a work status report dated March 29, 2010, he
again found that she could work with restrictions on lifting, pushing, pulling, reaching and
grasping of 10 pounds with the left arm and again indicated that she could not drive or operate
machinery while on prescription pain medication.
By letter dated March 31, 2010, appellant’s attorney contended that the offered position
was not suitable given her work limitations. He asserted that Dr. Maguire prohibited bending
and that the use of her left arm in driving a vehicle might exceed her work restrictions. Counsel
also noted that appellant’s need for medications including hydrocodone, flexeril and mobic due
to her injury prevented her “from operating a motor vehicle to perform the duties of a rural
carrier.” He also argued that a magnetic resonance imaging (MRI) scan study of the cervical

2

In a February 11, 2010 note, Dr. David J. Gower, a Board-certified neurosurgeon, found that appellant was
unable to work from February 11 to March 10, 2010.

2

spine showed bulging disc and spondylosis and that her right knee was also injured.3 Counsel
contended that OWCP did not properly consider these injuries in finding that appellant could
return to work. He maintained that it was not reasonable to find that she could return to work
prior to surgery to repair her torn rotator cuff.
On April 1, 2010 OWCP advised appellant that the position of rural carrier associate
offered March 12, 2010 was found suitable and provided her 30 days to accept the position or
provide a written explanation of her refusal. It considered the reasons already provided and
found that they were not acceptable.
By letter dated May 4, 2010, OWCP noted that it had not received additional evidence
regarding the offered position. It provided appellant an additional 15 days to accept the position
or have her compensation terminated.
On May 13, 2010 Harold W. Haddle, Jr., Ph.D., a clinical psychologist, related that he
was treating appellant for “anxiety and depression resulting from chronic pain and stressors
related to physical injury to her shoulder, neck and back. I have advised her to be absent from
work for the next 30 days in order for her to have time to regain emotional stability necessary to
function on a job.”
On May 14, 2010 appellant’s attorney noted that OWCP had to consider all conditions
prior to terminating compensation due to refusal of suitable work. He argued that the
psychologist’s report established that appellant was disabled from work.
On May 20, 2010 OWCP confirmed that appellant had not returned to the offered
position.
By decision dated May 26, 2010, OWCP terminated appellant’s monetary compensation
benefits effective that date for refusing an offer of suitable work under section 8106(c).
On June 25, 2010 appellant, through her attorney, requested an oral hearing before an
OWCP hearing representative.4 On September 9, 2010 she notified OWCP that her attorney was
no longer representing her and requested a telephone hearing.5
At the telephone hearing held on October 14, 2010, appellant related that the nurse
assigned by OWCP insisted that her physician release her for work. She injured her back as well
as her shoulder but physicians treated her shoulder first.
3

Counsel cites as support an August 24, 2009 MRI scan study of the cervical spine finding bulging discs at C3-4
and C5-6 and C6-7 foraminal stenosis/spondylosis and a September 9, 2009 report from Dr. Gower discussing
appellant’s complaints of pain and stiffness in her knee causing trouble walking.
4

In a progress report dated May 24, 2010, Dr. Maguire noted that appelalnt was scheduled for a rotator cuff
repair on June 4, 2010.
5

In a report dated June 7, 2010, received by OWCP on October 25, 2010, Dr. Anthony C. Carantzas, a Boardcertified orthopedic surgeon, diagnosed a near complete rotator cuff tear of the left shoulder with impingement and
recommended surgery. On June 30, 2010 he noted that appellant was status post rotator cuff repair with
decompression.

3

By decision dated December 27, 2010, an OWCP hearing representative affirmed the
May 26, 2010 decision.
On January 7, 2010 appellant requested reconsideration. She submitted the results of
diagnostic studies and a report from Dr. Munjal G. Shroff, an osteopath, who discussed her
history of depression for several years. Dr. Shroff diagnosed recurrent, severe major depressive
disorder with psychosis, dysthymic disorder and anxiety.6 He diagnosed recurrent, severe major
depressive disorder with psychosis, dysthymic disorder and anxiety.
By decision dated April 8, 2011, OWCP denied modification of its December 27, 2010
decision. It found that the medical evidence was insufficient to establish that appellant was
unable to perform the offered position.
On appeal, appellant argued that her physician found that she was unable to work.
LEGAL PRECEDENT
Once OWCP accepts a claim, it has the burden of justifying termination or modification
of compensation benefits.7 Section 8106(c)(2) of FECA8 provides that a partially disabled
employee who refuses or neglects to work after suitable work is offered to, procured by or
secured for the employee is not entitled to compensation.9 To justify termination of
compensation, OWCP must show that the work offered was suitable and must inform appellant
of the consequences of refusal to accept such employment.10 Section 8106(c) will be narrowly
construed as it serves as a penalty provision, which may bar an employee’s entitlement to
compensation based on a refusal to accept a suitable offer of employment.11
Section 10.517(a) of FECA’s implementing regulations provide that an employee who
refuses or neglects to work after suitable work has been offered or secured by the employee, has
the burden of showing that such refusal or failure to work was reasonable or justified.12 Pursuant
to section 10.516, the employee shall be provided with the opportunity to make such a showing
before a determination is made with respect to termination of entitlement to compensation.13
6

Appellant submitted chart notes from Dr. Haddle dated August 20, 2009 through June 10, 2010. A February 5,
2010 lumbar MRI scan study revealed small right disc protrusions at T12-L1 and L5-S1. On February 10, 2010 a
physician found that appellant could return to work with limited use of the left arm. On February 11, 2010
Dr. Gower found that she was disabled from February 11 to March 10, 2010.
7

Linda D. Guerrero, 54 ECAB 556 (2003).

8

Supra note 1.

9

Id. at § 8106(c)(2); see also Geraldine Foster, 54 ECAB 435 (2003).

10

Ronald M. Jones, 52 ECAB 190 (2000).

11

Joan F. Burke, 54 ECAB 406 (2003).

12

20 C.F.R. § 10.517(a); see Ronald M. Jones, supra note 10.

13

Id. at § 10.516.

4

Before compensation can be terminated OWCP has the burden of demonstrating that the
employee can work, setting forth the specific restrictions, if any, on the employee’s ability to
work, establishing that a position has been offered within the employee’s work restrictions and
setting for the specific job requirements of the position.14 In other words, to justify termination
of compensation under 5 U.S.C. § 8106(c)(2), which is a penalty provision, it has the burden of
showing that the work offered to and refused by appellant was suitable.15
ANALYSIS
OWCP accepted that appellant sustained lumbar sprain, neck sprain and a sprain of the
left shoulder and upper arm at the acromioclavicular joint due to an August 1, 2009 motor
vehicle accident. It paid compensation for total disability beginning September 16, 2009. On
March 12, 2010 the employing establishment offered appellant a position as a modified rural
carrier associate. The duties of the position consisted of loading and unloading mail from a
vehicle, sorting mail and delivering the sorted mail. OWCP determined that the position was
suitable based on Dr. Maguire’s February 25, 2010 work restrictions. Dr. Maguire, however,
indicated in a February 25, 2010 report that appellant was taking hydrocodone every six to eight
hours as needed. In a work restriction evaluation of the same date, he found that she was unable
to operate a motor vehicle while on prescription medication for pain. The March 12, 2010
position of modified rural carrier required loading sorted mail into a vehicle and delivering the
sorted mail, presumably by vehicle. Dr. Maguire’s February 25, 2010 report is insufficient to
establish that offered position was suitable as he found that appellant was unable to operate a
motor vehicle while taking prescription pain medication and that she was currently taking
hydrocodone. In order to justify termination of compensation, OWCP has the burden of showing
that the work offered to and refused by her was suitable.16 As the medical evidence fails to
establish that appellant was capable of performing the duties of a modified rural carrier, OWCP
did not meet its burden of proof to establish that she refused an offer of suitable work.
CONCLUSION
The Board finds that OWCP improperly terminated appellant’s compensation under 5
U.S.C. § 8106(c) on the grounds that she refused an offer of suitable work.

14

See Linda Hilton, 52 ECAB 476 (2001).

15

Id.

16

Id.

5

ORDER
IT IS HEREBY ORDERED THAT the April 8, 2011 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: February 23, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

